Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-19-00021-CV

                                   Colleen T. BRADY,
                                        Appellant
                                            v.
                             COMPASS BANK d/b/a BBVA Compass,
                                        Appellee

                     From the 131st Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017-CI-10192
                            Honorable Norma Gonzales, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 23, 2020

DISMISSED FOR WANT OF PROSECUTION

           Appellant’s brief was originally due to be filed by May 28, 2020. We extended the time

for appellant to file her brief to June 30, 2020, sua sponte. By June 30, 2020, neither the brief nor

a motion for extension of time had been filed. On July 31, 2020, appellant was ordered to file, by

August 17, 2020, her brief and to file, by August 7, 2020, a written response reasonably explaining:

(1) her failure to timely file a brief, and (2) why appellee is not significantly injured by appellant’s

failure to timely file a brief. See TEX. R. APP. P. 38.8(a). On August 7, 2020, appellant filed a

written response stating that she failed to file a brief because her counsel had failed to calendar the
                                                                                     04-19-00021-CV


deadline after our court’s sua sponte extension. Appellant requested that she be allowed to file her

brief as ordered by the court.

       Appellant did not file a brief or a motion for extension of time by August 17, 2020. On

August 26, 2020, a deputy clerk of this court contacted counsel for appellant by telephone and left

a message regarding the brief. On August 31, 2020, counsel for appellant contacted a deputy clerk

of this court by telephone and stated that appellant’s brief would be filed on September 1, 2020.

Appellant did not file her brief on September 1, 2020, and, to date, has not filed a brief. Because

appellant failed to timely file a brief in this appeal in accordance with our order, this appeal is

dismissed for want of prosecution. See id. R. 38.8(a), 42.3(b), (c).

                                                  PER CURIAM




                                                -2-